Citation Nr: 1043804	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina
 


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 2007, 
for dependency benefits for the Veteran's spouse on a basis other 
than clear and unmistakable (CUE) in a February 1994 RO decision 
that granted benefits on the basis of single veteran without 
dependents.

2.  Whether there is CUE in a February 1994 RO decision that 
granted benefits on the basis of single veteran without 
dependents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that added the Veteran's spouse as 
a dependent effective from August 1, 2006.    

During the course of the appeal the RO determined that the 
September 2007 administrative decision on appeal had been 
erroneous, and that the Veteran had still not demonstrated 
entitlement to dependency because he had not yet adequately 
demonstrated the dissolution of his spouse's previous marriage.  
Thereafter, the Veteran provided the required information, and 
dependency was granted effective from July 1, 2007.

The Board's decision on the correctness of the administrative 
decision on appeal is set forth below.  The issue of CUE in a 
rating decision in February 1994 RO  decision has not yet been 
adjudicated by the RO and is addressed in the Remand that follows 
the Order section below.
      

FINDING OF FACT

The claim resulting in the Veteran's award of dependency benefits 
was not received prior to June 4, 2007, and the Veteran did not 
establish entitlement to such benefits until August 18, 2008.


CONCLUSION OF LAW

The criteria for entitlement to dependency benefits prior to July 
1, 2007, on a basis other than CUE, are not met.  38 U.S.C.A. §§ 
5110, 5124 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.31, 3.204, 
3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an earlier effective date for 
dependency benefits.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim. 

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) that 
the VCAA is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation).  Consequently, the 
provisions of the VCAA, as well as VA's implementing regulations, 
will not be addressed in this portion of the Board's decision. 

The Board also notes that this case is one in which the law, 
rather than the evidence, is dispositive of the issue.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the 
duties to notify and assist are not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to 
assist the Veteran in obtaining evidence where, as here, there is 
no reasonable possibility that any further assistance would aid 
him in substantiating his claim.  38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362 (2001).

The Board will accordingly proceed with adjudication of the issue 
on appeal.

Legal Principles

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, birth 
of a child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; the 
full name and relationship of the other person to the claimant.  
38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) 
(2010) (emphasis added).   

VA shall require corroborating evidence to verify a marriage 
where: the claimant does not reside within a state; the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other evidence 
of record; or there is a reasonable indication, in the claimant's 
statement or otherwise, of fraud or misrepresentation of the 
relationship in question. 38 U.S.C.A. § 5124(c); 38 C.F.R. § 
3.204(a)(2).  Failure to furnish the higher class of evidence, 
however, does not preclude the acceptance of a lower class if the 
evidence furnished is sufficient to prove the point involved. 38 
C.F.R. § 3.204(b).

An award of additional compensation for dependents based on the 
establishment of a rating in the percentage specified by law for 
that purpose shall be payable from the effective date of such 
rating, but only if proof of dependents is received within one 
year from the date of such rating.  38 U.S.C.A. § 5110(f).  

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates:

(1) Date of claim; this term means the following listed in their 
order of applicability: (i) Date of veteran's marriage, if the 
evidence is received within 1 year of the event; otherwise (ii) 
Date notice is received of the dependent's existence, if evidence 
is received within 1 year of the Department of Veterans Affairs 
request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating provided 
evidence is received within 1 year of notification of such rating 
action.

(4) Date of commencement of veteran's award.

See 38 C.F.R. § 3.401(b).

The earliest date for commencement of payment of an additional 
award of compensation for a dependent spouse is the first day of 
the month following the effective date.  38 C.F.R. § 3.31.

Analysis

The Veteran submitted an initial claim for disability benefits in 
July 1993.  He stated therein that he was currently married and 
had been married a total of three times.  The Veteran asserted in 
the claim that his current spouse had been divorced in Worms, 
Germany in 1983, but he did not specify the month.  Enclosed with 
the claim was a marriage certificate showing he was married to 
his current spouse in April 1989, as well as divorce decrees 
showing dissolution of his own two prior marriages.

The RO issued a rating decision in July 1993 that granted service 
connection for various disabilities effective from July 1, 1993.  
The question of whether this rating decision contained CUE has 
not yet been adjudicated by the originating agency, and will 
therefore not be considered by the Board at this time.  The Board 
simply notes that the July 1993 rating decision was not appealed 
and, absent a determination of CUE, is final.  38 C.F.R. 
§ 20.302.

The Veteran was notified of the July 1993 rating decision by a 
letter dated in March 1994.  The letter advised the Veteran that 
he had been granted disability compensation at a combined rate of 
50 percent, and that he could be considered for additional 
compensation for dependents if he completed and returned an 
enclosed VA Form 21-686c (Declaration of Status as Dependents).  
There is no indication the Veteran submitted a VA Form 21-686c 
until June 1, 2007.

In May 2007 the RO issued a rating decision that increased the 
Veteran's disability compensation to 100 percent effective from 
July 24, 2006.  The notification letter, dated in May 2007, 
advised the Veteran he was being paid at the rate of single 
veteran with no dependents; this appears to have been the 
Veteran's first realization that he was not receiving additional 
compensation for dependency.

The Veteran submitted a VA Form 21-686c, the first of record, on 
June 4, 2007.  Of interest, the form specifically asserts the 
Veteran's current spouse had no prior marriages.

Following receipt of the VA Form 21-686c cited above, the RO 
issued an administrative decision in July 2007 that granted 
dependency benefits effective from July 1, 2007, the first day of 
the month after receipt of the claim.

The Veteran filed his instant claim for earlier dependency 
benefits in August 2007, two months after he submitted the VA 
Form 21-686c cited above.  He asserted therein that he had been 
married since 1993 and should have been granted dependency 
benefits at that time.  The September 2007 administrative 
decision on appeal granted dependency benefits effective from 
August 1, 2006; the cited reason for that effective date was that 
dependency information had been received within one year of 
increased evaluation notification letter (apparently referring to 
the May 2007 notification letter cited above).

The Veteran's notice of disagreement, filed in October 2007, 
asserts the Veteran had informed VA in his initial claim that he 
was married and had provided VA with the marriage certificate at 
that time.

The RO issued a Statement of the Case in July 2008 containing a 
finding that the Veteran's VA Form 686c cited above, which had 
been received in June 2007, was deficient because it did not 
provide the date of his spouse's previous divorce; accordingly, 
dependency benefits had been granted in error.  An administrative 
decision in August 2008 proposed to remove the Veteran's spouse 
from his award unless the Veteran provided the date of his 
spouse's previous divorce within 60 days.

Thereafter, the Veteran submitted a VA Form 21-4138 (Statement in 
Support of Claim) in August 2008 notifying the RO that his 
spouse's previous divorce was in February 1983.     

The RO issued a Supplemental SOC (SSOC) in August 2008 that 
acknowledged receipt of the requested information regarding the 
date of termination of previous marriage of the Veteran's spouse.  
The SSOC informed the Veteran that the previous error had 
resulted in overpayment of $302. 60 for dependency benefits from 
August 1, 2006 to July 1, 2007, but this was attributed to 
administrative error and would not be charged to the Veteran.

On review of the evidence above, the Board notes initially that 
the Veteran was specifically advise by letter in March 1994 that 
he should submit a VA Form 21-686c if  he wished to be considered 
for additional benefits for a dependent, but he did not do so 
until June 4, 2007.  Further, the VA Form 21-686c submitted by 
the Veteran in June 2007 was patently erroneous, in that it 
asserted his spouse had no previous marriages; however, the 
Veteran subsequently provided the correct data and the RO granted 
dependency effective from July 1, 2007.  

As noted above, 38 C.F.R. § 3.204(a)(1) clearly provides that VA 
will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as dissolution of a marriage, provided that the 
statement contains inter alia the month and year of such 
dissolution.  In this case, it was not until August 2008 that the 
Veteran provided the RO, for the first time, with the month and 
year of his spouse's previous divorce and thus established 
entitlement.

On review, the award of dependency benefits effective from August 
1, 2006, appears to have been based on erroneous interpretation 
of 38 C.F.R. § 3.401(b)(3), which states that dependency may be 
granted effective from the effective date of the qualifying 
disability rating,  provided evidence is received within 1 year 
of notification of such rating action; see 38 U.S.C.A. § 5110(f).  
In this case, the disability rating of May 2007 was not a 
"qualifying disability rating" because the Veteran was 
qualified for dependency prior to July 24, 2006, in that he 
already had disability of 30 percent or greater; further, the 
Veteran did not furnish evidence within one year of notice of the 
rating action.   

The Veteran's representative submitted an Informal Hearing 
Presentation in September 2010 urging the Board to not penalize 
the Veteran for his spouse's inability to remember, in 1993, the 
month in which she had been divorced ten years earlier, and also 
urging the Board to consider that she could not have legally 
married the Veteran in 1989 had her previous divorce not been 
final.  On both points, the regulation specifically states that 
dependency claims must cite the month and year of previous 
divorce; the Board is bound by the law and is without authority 
to grant benefits simply because it might perceive such a grant 
to be equitable.  See 38 USCA §§ 503, 7104; see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).
 
In sum, the Board cannot find a claim for dependency benefits 
between the rating decision in July 1993 and the instant claim on 
June 4, 2007.  Accordingly, per 38 C.F.R. § 3.401(b), the 
effective date in this case cannot be earlier than June 4, 2007, 
and per 38 C.F.R. § 3.31 the earliest date for commencement of 
payment of an additional award of compensation for a dependent 
spouse becomes July 1, 2007 (the first day of the month following 
the effective date). 

Accordingly, the criteria for an earlier effective that than July 
1, 2007, for dependency benefits for the Veteran's spouse (on a 
basis other than CUE) are not met, and the claim must be denied.

ORDER

Entitlement to an effective date earlier than July 1, 2007 for 
dependency benefits for the Veteran's spouse is denied.


REMAND

The Veteran's instant claim, received in August 2007, asserts 
entitlement to dependency benefits from 1993 because the Veteran 
had been receiving benefits as a single veteran since 1993 
although he had actually been married during the entire period.  
The claim cited "CUE," clearly referring to alleged CUE in the 
July 1993 rating decision that originally granted benefits.

The RO has not considered the Veteran's theory of CUE in the July 
1993 rating decision; instead, the RO considered whether there 
was CUE in the September 2007 administrative decision on appeal.  
This was clearly not the CUE claim the Veteran had asserted.  
Because the RO has not yet adjudicated the issue raised by the 
Veteran, the issue must be remanded for consideration by the 
originating agency in the first instance.   See Andre v. West, 14 
Vet. App. 7, 10 (2000) (holding that each specific theory 
underlying an attack on a final decision necessarily constitutes 
a separate claim).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the following 
action:

1.  The RO or AMC should adjudicate the 
appellant's CUE claim.  Each specific 
theory of CUE should be addressed.  
Andre, supra.  

2.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative an SSOC and afford them 
the requisite opportunity to respond.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


